UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material Pursuant to §240.14a-12 PHOTOMEDEX, INC. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Below is a press release issued by Photo Therapeutics on September 19, 2008: TEXT OF THE RELEASE IS AS FOLLOWS: SEPTEMBER 19, 2008 Contacts: Lippert/Heilshorn & Associates, Inc. Kim Sutton Golodetz (investors) Sue D’Arcy, CEO 212-838-3777 Photo Therapeutics, Inc. Kgolodetz@lhai.com 760-607-0488 Bruce Voss Photo Therapeutics Ltd. 310-691-7100 +44-161-925-5600 Bvoss@lhai.com info@phototherapeutics.com PHOTO THERAPEUTICS ENTERSCONSUMER MARKET WITH N.V. PERRICONE MD CARLSBAD, Calif. (September 19, 2008) – Photo Therapeutics (PTL), a leader in the development of proprietary therapeutic LED technology for the physician dermatology market, announced today with PhotoMedex, Inc. (NASDAQ: PHMD) that, thanks to N.V. Perricone MD., Ltd., its Omnilux LED-based technology has made its debut to the consumer market. N.V.
